Administrative & Regulatory Law News

Section of Administrative Law & Regulatory Practice

Vol. 38, No. 3

American Bar Association

Spring 2013

Mapping the
Executive Branch
Also In This Issue
New and Improved Notice and Comment Blog
Promoting Ombuds in Healthcare Exchanges

8TH ANNUAL
HOMELAND
SECURITY
INSTITUTE
JUNE
20–21,
2013 n WASHINGTON,
2009 FALL
CONFERENCE
n LAW
OCTOBER
22 –n 23,
2009
n WASHINGTON,
DC DC

Mapping the Contours of
the Federal Government
By John M. Kamensky*

P

resident Obama has called several
times for a “21st century government” and the need to reorganize:
“We can’t win the future with a government of the past.”1 But before policymakers
reorganize, they need to understand how
the government is currently organized
and whether the original rationale behind
that organizational construct still holds.
Typically, the focus of policy makers is on
the hierarchical structure of a department
or agency. But many of the important
elements of how an agency operates,
and why, are below the surface.These
elements include the interactions among
agencies, their cultures, and an understanding of their existing forms. However,
there is no comprehensive “map” of the
federal government that covers all of these
elements. But, courtesy of the Administrative Conference of the U.S., there is now
an update of an earlier “map” originally
created in 1980 by the Congressional
Research Service.2 This new Sourcebook
of United States Executive Agencies3 was
prepared by David E. Lewis and Jennifer L.
* Senior fellow with the IBM Center for
the Business of Government; fellow of the
National Academy of Public Administration;
and public member of the Administrative
Conference of the U.S. This article was
adapted from an earlier article by the author,
How Big is Government? New “Map”
Shows Us Nobody Knows, that appeared in
Government Executive on January 16, 2013.
Available at http://www.govexec.com/.
1
President Barack Obama, State of the Union
Address, January 25, 2011.Available at: http://www.
whitehouse.gov/the-press-office/2011/01/25/
remarks-president-state-union-address
2
Senate Committee on Governmental
Affairs, 96th Congress, “The Federal Executive Establishment: Evolution and Trends”
(Committee Print 1980).This report was
authored by Ronald C. Moe of the Congressional Research Service.
3
Administrative Conference of the U.S.
(2012) Sourcebook of United States Executive Agencies is available for free on the web at: http://
www.acus.gov/research-projects/federal-executive-establishment. Alternatively, the Sourcebook
can be purchased for $16 in book form from
the Government Printing Office.

Spring 2013

Selin, ofVanderbilt University and released
in December 2012 by the Administrative
Conference.
The Sourcebook, according to its
authors, “describes the evolution of
the current executive establishment,
looks backward to understand what
now exists, and analyzes trends to see
what may be coming.”4 So it is not
just a simple set of organization charts
of various agencies, with statements
of key missions and positions.Those
exist in the annually prepared United
States Government Manual 5 and in the
quadrennially prepared “Plum Book,”6
which lists all political and policy positions in the executive branch.

How Many Government Agencies
Are There?

You would think there would be a
simple answer. However, the authors
note that “there is no authoritative list of
government agencies”7 and that “many
federal entities do not neatly reside in
the executive branch.”They observe
that the official Government Manual
lists 96 independent executive units
and 220 components of the executive
departments, while the website USA.gov
lists 137 independent executive agencies
with 268 components. Other sources list
different numbers. So the first section of
the report addresses the question “What
is a Federal Agency?” and comes to
no real conclusion because “Congress
defines what an ‘agency’ is in relation to
Id. at 1.
National Archives and Records Administration, United State Government Manual (U.S.
Superintendent of Documents:Washington,
DC) 2012. Available at: www.usgovernmentmanual.gov.
6
House Committee on Oversight and
Government Reform, 112th Congress,
2nd Session, Committee Print, United
States Government Policy and Supporting
Positions—2012 (U.S. Superintendent of
Documents:Washington, DC) 2012.
7
Sourcebook, at 14.
4
5

3

particular laws rather than provide one
overarching definition.”8 For example,
is the Federal Agricultural Mortgage
Corporation a government agency? It is
governed by a board in which two-thirds
of the members are selected by private
shareholders, not the President.What about
venture capital funds, such as In-Q-Tel?
Not even the courts have offered
a definitive answer; so, the authors
developed their own definition so
that they could provide a count.They
define an agency as “a federal executive
instrumentality headed by one or more
political appointees nominated by the
President and confirmed by the Senate
(the instrumentality itself rather than
its bureaus, offices or divisions).” 9
The next section of the report
describes those agencies, starting with
the Executive Office of the President,
the various executive departments, and
the various independent agencies. It
also provides an overview of the federal
personnel system, since an understanding
of how it evolved historically is important to interpreting the characteristics
of the various alternative personnel
structures that follow in the next section.
This section includes the historical trend
towards increased numbers of political
appointees, the creation of personnel
authorities for individual agencies that
vary from the core civil service overseen
by the Office of Personnel Management,
and the rise in the use of contractors to
deliver government services.

Characteristics of Federal Agencies
The heart of the Sourcebook is not a
mere count of agencies or how many
work for the government (a more
problematic number, if you cannot
count the number of agencies in the
first place, but the authors say it stands
at around 2.13 million or 2.85 million

continued on next page
8
9

Id. at 13.
Id. at 16.

Administrative and Regulatory Law News

civilians, depending on how you define
federal employees).10 The value of this
section of the report is in its exploration of the underlying characteristics of
agencies, which are detailed in a series
of tables that list all agencies (based
on the authors’ definition) and their
associated acronyms and that provide
answers to questions such as:
• How many agencies are inside the
Executive Office of the President?
• How many appointees are in each of
the Executive Departments?
• How many independent agencies
are there?
• Which bureaus have chiefs
appointed with fixed terms?
• What are the different agencyspecific personnel systems?
• Which agencies are excluded from
OMB review of their budgets, rulemaking, and legislative proposals?
• Which agencies have statutes that
provide monies other than through
appropriations?
• Which agencies have adjudicatory
authority? and
• Which Senate committees have
jurisdiction over the confirmation of
different agency nominees?
Each of the accompanying tables
provides rich color to understanding
the subtleties of various federal entities
and how any reorganization might
affect the balance of power between
them and their political masters—
either in Congress or the White House.
The Sourcebook ends with some insights
about the creation and design of federal
agencies, which could be useful context
in discussions to create new agencies,
or more importantly, in reorganization
efforts, which could be on the agenda in
coming years.While the default design
approach is to create an agency and locate
it within an existing department, there are
times, the authors note, when “Congress
and the President have chosen to deviate
from this design and insulate agencies
from the President and/or Congress.”11 In
some cases, this means insulating agencies
from the President by limiting his or her
appointment authority, creating multimember bodies, requiring fixed term
10
11

Id. at 12 n.27.
Id. at 98.

Administrative and Regulatory Law News

appointments, and limiting the President’s
authority to remove agency officials.
In other cases, it means limiting OMB
review of agency budget submissions
and/or proposed regulations, limiting
agency communications with Congress;
and/or permitting an agency to litigate
independently of the Department of
Justice.The Sourcebook’s tables describe
which agencies have these exceptions.

The authors also describe how some
agencies are insulated from congressional
influence by allowing them to collect
and spend revenues outside the appropriations process.
Understanding these subtleties, and
why they exist in the first place, are
important in any effort to reorganize
government.The authors provide a
roadmap of where to find them.

National Administrative Law
Judiciary Foundation
The National Administrative Law Judiciary Foundation (NALJF)
is the public interest arm of the National Association of Administrative
Law Judiciary (NAALJ). One of the Foundation’s major purposes
is to promote the study and research of administrative law and distribute this
knowledge to the administrative judiciary and the public.To further this purpose, a Fellowship
was endowed to encourage research and scholarship for improving administrative justice.

2013 FELLOWSHIP COMPETITION
NALJF is currently requesting applications for the 2013 Fellowship.The topic
for 2013 is: “The history of the Federal Administrative Procedure Act.”
To be considered, each submission should propose, for approval by the Fellowship Committee, a scholarly review of the law on the above topic.
ONLY ONE fellowship proposal will be chosen for the Fellowship.
All applications for the 2013 Fellowship must be in electronic format (Word
Format preferred) and must include the following documents: (1) an abstract or
an introduction to the proposed article; (2) a detailed outline for the proposed
article; (3) a writing sample; (4) curriculum vitae; and (5) a list of publications.
All submissions must be sent by e-mail to naalj@naalj.org, with a cc to julian.
mann@oah.nc.gov.
The deadline for all submissions is April 30, 2013.
The Fellowship Committee will review the submissions and select the Fellowship winner by May 31, 2013.
IMPORTANT NOTICE: Prior Fellowship winners, current members of the Fellowship Committee, current members of the NAALJ Journal Board of Advisors, and current
members and officers of the NAALJ Board MAY NOT APPLY for the Fellowship.
The Fellow will prepare an original article for publication in the Journal of
the National Association of Administrative Law Judiciary, and will deliver an
oral presentation at the 2013 NAALJ Annual Conference in Chicago, Illinois,
September 15-18, 2013.The final draft of the paper will be due January 1, 2014.
The Fellow will receive a $1,500 cash stipend, as well as transportation, accommodations, and meals, at the 2013 NAALJ Annual Meeting and Educational Conference.
Applications and inquiries regarding the Fellowship should be submitted by
e-mail to naalj@naalj.org, with a cc to the Hon. Julian Mann, Fellowship
Committee Chair julian.mann@oah.nc.gov.

4

Volume 38, Number 3

